Title: To Benjamin Franklin from the Comte and Comtesse de Vergennes and the Marquis and Marquise de Vergennes, [c. 18 February 1782]
From: Vergennes, Charles Gravier, comte de,Vergennes, Anne Viviers Testa, comtesse de,Vergennes, Jean Gravier, marquis de,Vergennes, Jeanne-Claude Chevignard de Chavigny, marquise de
To: Franklin, Benjamin


M
[c. February 18, 1782]
Monsieur le Comte & Madame la Comtesse DE VERGENNES, Monsieur le Marquis & Madame la Marquise DE VERGENNES, sont venus pour avoir l’honneur de vous voir & vous faire part du Mariage de Monsieur le Vicomte DE VERGENNES, leur fils & Neveu, avec Mademoiselle DE LENTILHAC-SEDIERES.
 
Addressed: M. francklin
